             Case 5:20-cv-05799-LHK Document 308 Filed 10/06/20 Page 1 of 2




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    STEPHEN EHRLICH
7
     Trial Attorneys
     U.S. Department of Justice
8    Civil Division - Federal Programs Branch
     1100 L Street, NW
9    Washington, D.C. 20005
10   Telephone: (415) 436-6646

11   Attorneys for Defendants
12

13
                         IN THE UNITED STATES DISTRICT COURT
14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
15

16
      NATIONAL URBAN LEAGUE, et al.,            Case No. 5:20-cv-05799-LHK
17
                     Plaintiff,                 DEFENDANTS’ RESPONSE TO THE
18
                                                COURT’S OCTOBER 6, 2020,
19            v.                                ORDER, ECF No. 306

20    WILBUR L. ROSS, JR., et al.,
21
                     Defendants.
22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO THE COURT’S
     OCTOBER 6, 2020, ORDER, ECF No. 306
     Case No. 5:20-cv-05799-LHK
             Case 5:20-cv-05799-LHK Document 308 Filed 10/06/20 Page 2 of 2




1           Pursuant to the Court’s Order dated October 6, 2020, ECF No. 306, Defendants respectfully
2    submit the documents ordered to be produced.
3

4

5

6

7    DATED: October 6, 2020                             Respectfully submitted,
8
                                                        JEFFREY BOSSERT CLARK
9
                                                        Acting Assistant Attorney General
10
                                                        ALEXANDER K. HAAS
11                                                      Branch Director
12
                                                        DIANE KELLEHER
13                                                      BRAD P. ROSENBERG
                                                        Assistant Branch Directors
14

15                                                      /s/ M. Andrew Zee
                                                        ALEXANDER V. SVERDLOV
16                                                        (NY Bar No. 4918793)
                                                        M. ANDREW ZEE (CA Bar No. 272510)
17                                                      STEPHEN EHRLICH (NY Bar No. 5264171)
18                                                      Trial Attorneys
                                                        U.S. Department of Justice
19                                                      Civil Division - Federal Programs Branch
                                                        1100 L Street, NW
20                                                      Washington, D.C. 20005
21                                                      Telephone: (415) 436-6646

22                                                      Attorneys for Defendants
23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     OCTOBER 6, 2020, ORDER, ECF No. 306
     Case No. 5:20-cv-05799-LHK
                                                    1
